Case 2:19-cv-02123-DMG-AGR Document 35 Filed 08/20/19 Page 1 of 4 Page ID #:320



    1 JOHN S. CHA (SBN 129115)
      jcha@raineslaw.com
    2
      RAINES FELDMAN LLP
    3 1800 Avenue of the Stars, 12th Floor
      Los Angeles, CA 90067
    4
      Telephone: (310) 440-4100
    5 Facsimile: (424) 239-1613
    6
        MARK E. ELLIOTT (SBN 157759)
    7   mark.elliott@pillsburylaw.com
    8   PILLSBURY WINTHROP SHAW PITTMAN LLP
        725 South Figueroa Street, Suite 2800
    9   Los Angeles, CA 90017-5406
  10    Telephone: (213) 488-7100
        Facsimile: (213) 629-1033
  11
  12 Attorneys for Plaintiffs
     TC RICH, LLC, Rifle Freight, Inc., Fleischer
  13 Customs Brokers, Richard G. Fleischer, and
  14 Jacqueline Fleischer
  15
                             UNITED STATES DISTRICT COURT
  16
                           CENTRAL DISTRICT OF CALIFORNIA
  17
  18
        TC RICH, LLC, a California Limited    Case No.: 2:19-CV-02123-DMG-AGR
  19    Liability Company, RIFLE FREIGHT,
        INC., a California corporation,       PLAINTIFFS’ REQUEST FOR
  20    FLEISCHER CUSTOMS BROKERS, a          ENTRY OF DEFAULT OF
        sole proprietorship, RICHARD G.
  21    FLEISCHER, an individual, and         DEFENDANT SHAH CHEMICAL
        JACQUELINE FLEISCHER, an              CORPORATION PURSUANT TO
  22    individual,                           FED. R. CIV. P. 55(a)
  23                Plaintiffs,
  24          v.                              Courtroom: 8C
                                              Judge: Hon. Dolly M. Gee
  25 HUSSAIN M. SHAIKH, an individual,
     HAROON KHAN, an individual, and
  26 SHAH CHEMICAL CORPORATION, a First Amended Complaint: 06/04/2019
     California Corporation.
  27
                 Defendants.
  28
        TC RICH v. SHAIKH, et al.                      PLAINTIFFS' REQUEST FOR
        Case No.: 2:19-CV-02123-DMG-AGR                   ENTRY OF DEFAULT OF
                                                     DEFENDANT SHAH CHEMICAL
                                                                 CORPORATION
Case 2:19-cv-02123-DMG-AGR Document 35 Filed 08/20/19 Page 2 of 4 Page ID #:321



    1          TO THE CLERK OF THE COURT:
    2          WHEREAS, Plaintiffs TC Rich, LLC, Rifle Freight, Inc., Fleischer Customs
    3 Brokers, Richard G. Fleischer, and Jaqueline Fleischer (“Plaintiffs”) filed their
    4 Complaint against Defendant Shah Chemical Corporation (“Shah Chemical” or
    5 “Defendant”)1 on March 21, 2019 (Dkt. 1);
    6          WHEREAS, on April 1, 2019, Bret Stone with the Paladin Law Group agreed
    7 via email to accept service of the Complaint on behalf of Shah Chemical (Dkt. 25-1
    8 Ex. 2);
    9          WHEREAS, on April 19, 2019, Mr. Stone executed a Notice and
  10 Acknowledgement of Receipt of Summons and Complaint (“Acknowledgment”) on
  11 behalf of Shah Chemical, which Acknowledgment was subsequently filed with this
  12 Court on April 25, 2019 (Dkt. 19);
  13           WHEREAS, on April 30, 2019, Kirk M. Tracy, an attorney with the P aladin
  14 Law Group, sent Plaintiffs a “meet and confer” letter on behalf of Shah Chemical,
  15 and Shah Chemical’s co-defendant in the action, Mr. Hussain M. Shaikh. In the
  16 letter, Mr. Tracy stated that “as against Shah, we intend to move to dismiss the
  17 entire Complaint . . as a duplicate or parallel suit to an already-pending action.”
  18 (Dkt. 25-1 Ex. 4);
  19           WHEREAS, the Parties stipulated to an extension of time for Defendants to
  20 respond to the Complaint (Dkt. 21), and Plaintiffs subsequently filed a First
  21 Amended Complaint (“FAC”) on June 4, 2019 (Dkt. 22);
  22           WHEREAS, on June 4, 2019, Plaintiffs provided a detailed response letter to
  23 Mr. Tracy and Mr. Stone describing the changes made in the FAC that addressed
  24 some of the issues raised in Mr. Tracy’s April 30 letter (Dkt. 25-1 Ex. 7);
  25           WHEREAS, pursuant to Mr. Tracy’s written request, Plaintiffs provided a
  26
  27
        1   Hussain M. Shaikh was also named as a Defendant in the Complaint. As Shaikh
            has filed a response in this action (Dkt. 29), this Request for Entry of Default
  28        pertains only to Shah Chemical.
        TC RICH v. SHAIKH, et al.                1         PLAINTIFFS' REQUEST FOR
        Case No.: 2:19-CV-02123-DMG-AGR                       ENTRY OF DEFAULT OF
                                                         DEFENDANT SHAH CHEMICAL
                                                                     CORPORATION
Case 2:19-cv-02123-DMG-AGR Document 35 Filed 08/20/19 Page 3 of 4 Page ID #:322



    1 copy of the FAC to Mr. Tracy and Mr. Stone on June 5, 2019 (Dkt. 25-1 Ex. 8);
    2         WHEREAS, Shah Chemical did not respond to the FAC within the time
    3 allowed under the Federal Rules of Civil Procedure, and this Court issued an Order
    4 to Show Cause for why the FAC should not be dismissed (Dkt. 23);
    5         WHEREAS, Plaintiffs re-served the FAC on Shah Chemical’s counsel, Mr.
    6 Stone and Mr. Tracy, on July 10, 2019, via first-class mail (Dkt. 24), which resulted
    7 in a response deadline for Shah Chemical of July 29, 2019;
    8         WHEREAS, this Court discharged the Order to Show Cause on July 19, 2019,
    9 and ordered that Defendant Shah Chemical respond to the FAC by July 29, 2019
  10 (Dkt. 26);
  11          WHEREAS, Mr. Stone sent an email to Plaintiffs’ counsel on July 19, 2019,
  12 attaching a docket sheet from the U.S. Bankruptcy Court for the Central District of
  13 California indicating that a Chapter 7 bankruptcy proceeding naming Shah Chemical
  14 Corporation as the debtor was commenced in 1983, and the case was closed on
  15 March 5, 1992. Mr. Stone requested that Plaintiffs dismiss Shah Chemical from the
  16 above-entitled matter on this basis (Dkt. 27 Ex. A);
  17          WHEREAS, Shah Chemical, as a corporate debtor, was not eligible for a
  18 discharge under Chapter 7 of the bankruptcy code, 11 U.S.C. § 727(a)(1), and the
  19 bankruptcy case is now closed and therefore no stay is currently in place;
  20          WHEREAS, Shah Chemical has been properly served with the FAC through
  21 its counsel, who accepted service on its behalf, and Shah Chemical has failed to file
  22 a response within the time allotted under the Federal Rules;
  23          WHEREAS, this Court issued an Order to Show Cause on August 7, 2019,
  24 which order identified as an appropriate response thereto an application for entry of
  25 default against Shah Chemical pursuant to Fed. R. Civ. P. 55(a) (Dkt. 30);
  26          NOW, THEREFORE, Plaintiffs hereby request that the Clerk in the above-
  27 entitled Court enter default against Defendant Shah Chemical pursuant to Fed. R.
  28
        TC RICH v. SHAIKH, et al.              2          PLAINTIFFS' REQUEST FOR
        Case No.: 2:19-CV-02123-DMG-AGR                      ENTRY OF DEFAULT OF
                                                        DEFENDANT SHAH CHEMICAL
                                                                    CORPORATION
Case 2:19-cv-02123-DMG-AGR Document 35 Filed 08/20/19 Page 4 of 4 Page ID #:323



    1 Civ. P. 55(a) for failure to answer or otherwise defend the action.
    2         Respectfully submitted,
    3
    4 Date: August 20, 2019                  RAINES FELDMAN LLP

    5
                                              /s/ JOHN S. CHA
                                             _________________________
    6                                        John S. Cha
    7                                        Counsel for Plaintiffs

    8
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
        TC RICH v. SHAIKH, et al.               3           PLAINTIFFS' REQUEST FOR
        Case No.: 2:19-CV-02123-DMG-AGR                        ENTRY OF DEFAULT OF
                                                          DEFENDANT SHAH CHEMICAL
                                                                      CORPORATION
